Citation Nr: 0023226	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  98-08 303A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a left hip 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a cardiovascular 
disorder.

4.  Entitlement to an increased rating for the postoperative 
residuals of a laceration of the right wrist, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from April 1973 to May 1981.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A hearing was held before a hearing officer at 
that RO in June 1998.

The issue regarding entitlement to an increased rating for 
the postoperative residuals of a laceration of the right 
wrist will be remanded, as discussed below.


FINDINGS OF FACT

1.  A February 1998 rating decision denied service connection 
for diabetes mellitus. 

2.  The veteran was notified of the February 1998 rating 
decision in a letter dated March 10, 1998.

3.  At the June 1998 personal hearing, the veteran expressed 
disagreement with the denial.

4.  A statement of the case (SOC) was mailed on December 17, 
1998, and informed the veteran that he must respond within 60 
days to perfect his appeal.

5.  The veteran did not file a statement concerning his claim 
for service connection for diabetes mellitus within 60 days 
of the December 17, 1998 SOC or within a year of notification 
of the February 1998 rating decision.

6.  The record does not contain competent evidence of a nexus 
between a current left hip disability and injury or disease 
noted during the veteran's active service.  

7.  In July 1982, the RO denied service connection for a 
cardiovascular disorder.

8.  The additional evidence received since the RO's July 1982 
decision includes new medical records which, when viewed in 
context with all the evidence, both new and old, bear 
directly and substantially upon the matter at issue, and are 
not cumulative or redundant.  

9.  The record does not contain competent evidence of a nexus 
between a cardiovascular disorder and injury or disease 
during the veteran's active service.


CONCLUSIONS OF LAW

1.  A timely appeal was not filed regarding the issue of 
service connection for diabetes mellitus.  38 U.S.C.A. § 
7105(d)(3) (West 1991);  38 C.F.R. § 20.302(b) (1999).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a left hip 
disability.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1999).

3.  The additional evidence received since the RO's July 1982 
denial of entitlement to service connection for a 
cardiovascular disorder constitutes new and material evidence 
sufficient to reopen the appellant's claim for service 
connection.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156 (1999).

4.  The appellant has not submitted evidence of a well-
grounded claim for service connection for a cardiovascular 
disorder.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Diabetes mellitus

In a February 1998 rating decision, the RO inter alia denied 
service connection for diabetes mellitus.  The next month, 
the veteran was notified of the rating decision.  In June 
1998, he expressed disagreement with the denial of service 
connection for diabetes mellitus.

The Board finds that the June 1998 statements constitute a 
valid notice of disagreement (NOD).  See 38 U.S.C.A. § 7105, 
38 C.F.R. §§ 19.25 et seq. and 20.200 et seq.; compare Tomlin 
v. Brown, 5 Vet. App. 355 (1993) (transcribed oral remarks 
satisfy the requirement that a Notice of Disagreement must be 
in writing).  An NOD is "[a] written communication from a 
claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the [RO] and a desire to contest the 
result."  38 C.F.R. § 20.201.  To be valid, an NOD must have 
been filed with the RO by the claimant or representative 
within "one year from the date of mailing of notice of the 
result of initial review and determination" made by the RO.  
Hamilton v. Derwinski, 4 Vet. App. 528 (1993); 38 U.S.C.A. 
§ 7105(b)(1) (West 1991).

An SOC was issued in December 1998 that referred to diabetes 
mellitus; however, the veteran failed to file a timely 
substantive appeal regarding that issue.  After an appellant 
receives the SOC, he must file a formal appeal within "sixty 
days from the date the [SOC] is mailed," 38 U.S.C.A. § 
7105(d)(3), or within the remainder of the one-year period 
from the date the notification of the RO decision was mailed, 
whichever period ends later.  38 C.F.R. § 20.302(b); see 
Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Cuevas v. 
Principi, 3 Vet. App. 542, 546 (1992) (where claimant did not 
perfect appeal by timely filing substantive appeal, RO rating 
decision became final).  By regulation, this formal appeal 
must consist of either a VA Form 9, or correspondence 
containing the necessary information.  38 C.F.R. § 20.202.  
The formal appeal permits the appellant to consider the 
reasons for an adverse RO determination, as explained in the 
SOC, and to formulate and present "specific arguments 
relating to errors of fact or law" made by the RO.  Id.; see 
38 U.S.C.A. § 7105(d)(3).  Roy v. Brown, 5 Vet. App. at 555 
(1993).  The time period may be extended for a reasonable 
period on request for good cause shown.  38 U.S.C.A. 
§ 7105(d)(3).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC.  
The Board will construe such argument in a liberal manner for 
purposes of determining whether they raise issues on appeal, 
but the Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination or 
determinations being appealed.  The Board will not presume 
that an appellant agrees with any statement of fact contained 
in an SOC or supplemental statement of the case (SSOC), which 
is not specifically contested.  Proper completion and filing 
of a substantive appeal are the last actions the appellant 
needs to take to perfect an appeal.  38 C.F.R. § 20.202.  

In this case, the veteran did not file a timely appeal, nor 
did he file a timely request for an extension, for the issue 
of service connection for diabetes mellitus.  The formality 
of perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme that requires the 
filing of both a notice of disagreement and a formal appeal.  
Roy v. Brown, 5 Vet. App. 554 (1993).  Appellate review of an 
RO decision is initiated by an NOD and "completed by a 
substantive appeal after a statement of the case is 
furnished. . . ."38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.

The Board notified the veteran and his representative that it 
had raised the question of the timeliness of the substantive 
appeal by letter in July 2000.  The veteran responded in a 
letter received in August 2000.

As neither the veteran nor his representative perfected an 
appeal within one year after notification of the February 
1998 rating decision or within 60 days of the December 1998 
SOC, the denial of service connection for diabetes mellitus, 
as rendered in that February 1998 rating decision, is not 
before the Board.  The Board finds that no adequate 
substantive appeal has been timely filed with respect to the 
issue of entitlement to service connection for diabetes 
mellitus.  Accordingly, the Board lacks jurisdiction 
regarding the aforesaid issue. 

II.  Left Hip Disability

The veteran maintains that he has a left hip disability that 
resulted from his period of active service.  He points out 
that he received treatment during service for tenderness of 
the tailbone and at that time he also injured his left hip.  
The veteran also indicates that he received private treatment 
immediately following service for this disability in 1984. 

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464, 1467- 68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability. Second, the veteran 
must produce medical or, in some instances, lay evidence of 
an in-service incurrence or aggravation of a disease or 
injury.  Finally, the veteran must offer medical evidence of 
a nexus between the claimed inservice disease or injury and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995); Epps, 126 F.3d at 1468-69.

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - a September 
1997 VA X-ray report shows a diagnostic impression of 
degenerative joint disease of the left hip.  This satisfies 
this requirement.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service -- the veteran 
claims that he injured his left hip during parachute 
training.  The service medical records relate that in June 
1973 the veteran reported falling improperly during parachute 
landing practices.  He complained of tenderness over the 
sacrum.  The diagnostic impression was mild coccygeal 
tenderness.  He was given a "Stiz bath."  Although, he 
failed to report a left hip injury at that time, for the 
purpose of a well-grounded claim, the veteran's statements 
concerning his injury in service is sufficient evidence of 
the second Caluza element.

The veteran's problem with presenting a well-grounded claim 
in regard to his left hip disability arises with the third 
element.  The veteran has not provided any competent medical 
evidence of a nexus between current disability and disease or 
injury during service, as required by Caluza.  The medical 
evidence of record does not include any competent medical 
statements or opinions concerning a nexus for a left hip 
disability and disease or injury during military service.  
The only evidence of record that suggests a causal 
relationship between the veteran's claimed residual 
disability and injury in service is the veteran's statements.  
However, the Board finds that his statements are not 
sufficient competent evidence to establish the etiology of 
his left hip disability.  Medical diagnoses involve questions 
that are beyond the range of common experience and common 
knowledge, and require the knowledge and experience of a 
trained physician.  Because the veteran has no expertise in 
medical matters, he is not competent to make a determination 
on the etiology of his left hip disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

It is noted that a September 1997 VA examination report shows 
a history of the veteran injuring his left hip in service.  
However, this is based on the veteran's reported history.  
The physician is clearly merely recording information 
provided by the appellant and not providing a medical opinion 
as to a past history let alone relating a current diagnosis 
of a left hip disability to any incident of service.  See 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence.").  Therefore, this evidence cannot be 
considered as competent medical evidence of a nexus between 
current left hip disability and military service.  

Furthermore, the veteran reported in his June 1998 personal 
hearing that a private physician indicated that his left hip 
disability was etiologically related to military service.  
Although the veteran indicates that medical personnel 
reported to him that his left hip disability resulted from an 
inservice accident, the U.S. Court of Veterans Appeals (now 
the U.S. Court of Appeals for Veterans Claims, hereinafter 
the Court), in a similar factual scenario indicated that 
"hearsay medical evidence, transmitted by layperson, cannot 
be sufficient to render a claim well grounded."  See 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995). 

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).

In this case, the veteran's contentions are probative to the 
extent that they suggest a continuity of symptomatology from 
the veteran's military service.  38 C.F.R. § 3.303(b).  
However, it is interesting to note that the veteran did not 
report a history of a left hip injury at his periodic 
examination thereafter.  Nor is there a medical diagnosis 
regarding a left hip disability reported during service.  In 
fact, there is no medical evidence of a left hip disability 
until 16 years subsequent to service discharge.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  

The veteran reports that he received treatment for his left 
hip disability within a reasonable time period after service 
discharge.  At his personal hearing that he was unable to 
remember the name of the physician who treated him in 1984.  
He indicated that this occurred while receiving treatment at 
the Meadowcrest Hospital.  The claims file contains records 
from this facility that date back to 1986, and there is no 
reference to treatment for his left hip.  

In this case, lay evidence of continuity of symptoms is not 
sufficient, and a medical nexus is needed.  See Savage v. 
Gober, 10 Vet. App. 488; Falzone v. Brown, 8 Vet. App. 398 
(1995).  Competent medical evidence is needed to identify the 
extent of injury in service, as well as to show that the 
current clinical findings are related to some inservice 
complaint.  Unlike in Falzone, where visual observation by a 
lay person was sufficient to establish the existence of flat 
feet, degenerative joint disease is not a matter that is 
observable by a lay person.  Thus, a medical nexus between 
his current condition and his continued symptomatology is 
required to well ground that claim.  See Hodges v. West, 13 
Vet. App. 287 (2000).  In view of the foregoing, I find that 
the veteran's claim for service connection for degenerative 
joint disease of the left hip is not well grounded. 

In summary, the veteran has failed to present medical 
evidence providing a nexus between his current disability and 
disease or injury during his military service.  Accordingly, 
the Board concludes that he has not met his burden of 
presenting a well-grounded claim for service connection for a 
left hip disability.  

III.  Reopening a Claim for Service Connection

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for a 
cardiovascular disorder is not only new and material, but 
also is sufficient to grant service connection, particularly 
when that evidence is considered in light of the entire 
record.  He claims that he developed a cardiovascular 
disorder that had its onset during military service.  

In July 1982, the RO denied service connection for a 
cardiovascular disorder.  The RO noted that a cardiovascular 
disorder was not incurred or aggravated during military 
service, and that a heart condition was not shown by the 
evidence of record.  The appellant was so notified the next 
month.  As such, the veteran's claim may only be reopened and 
considered on the merits if new and material evidence has 
been submitted.  See 38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. 
§ 3.156(a).  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The July 1982 decision is the last final decision on the 
issue of service connection for a cardiovascular disorder.  
Therefore, the Board shall review the evidence of record at 
the time of, and evidence submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service records and a post service VA examination 
report.  The service medical records showed that in November 
1976, the veteran was admitted to the hospital for evaluation 
after complaining of a 10-day history of general malaise that 
included fever with sweats and chills.  In addition to these 
service medical records, the veteran submitted more detailed 
clinical reports regarding this November 1976 admission.  
These records show that he was admitted with a fever of 
unknown origins.  He was put on a cardiac monitor which 
showed irregular EKG results (increased PVC's (premature 
ventricular contraction)).  The results were discussed with a 
cardiologist who considered the possibility of myocarditis.  
The cardiologist suggested that this was probably viral and 
associated with his fever.  A chest X-ray was taken which was 
considered normal with no evidence of cardiomegaly.  He was 
treated for his fever and the next day it was noted the PVC's 
had decreased.  Later that month, the possibility of 
rheumatic heart disease was also discussed, however, the 
cardiologist dismissed the possibility and discussed those 
reasons.  The final diagnosis was fever of undetermined 
origin.  The remaining service medical records are devoid of 
any references to a cardiovascular disorder including a 
November 1979 annual periodic examination.  

The evidence considered in 1982 also included the report of a 
June 1981 VA examination, at which time the veteran did not 
report any chest pain or heart related problems, nor was 
there a diagnosis regarding a cardiovascular disorder.

Records submitted after the July 1982 decision include 
written statements and personal testimony of the veteran, and 
copies of VA and private medical records.  The medical 
records include an April 1998 VA outpatient record that shows 
that the veteran underwent cardiac catheterization which 
noted occlusion of the right coronary artery.  After a review 
of the record, the Board concludes that the additional 
evidence is new and material.  In particular, the additional 
medical records bear directly and substantially upon the 
specific matter under consideration, in that they now show 
the presence of cardiovascular problems.  They were not of 
record in 1982; therefore, they are not cumulative or 
redundant.  Therefore, it is concluded that the veteran's 
claim should be reopened. 

IV.  De Novo Review

Having reopened the veteran's claim, the underlying issue 
must now be adjudicated. Before the Board may proceed, 
however, it must first determine whether rendering a decision 
prior to consideration of the issue by the agency of original 
jurisdiction (the RO) will have prejudiced the veteran in the 
course of his appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  However, because the Board shall consider all 
evidence of record in this matter, the Board does not find 
that the veteran will be prejudiced by review of the case.  
Moreover, because the Board finds that the appellant's claim 
is not well grounded, the appellant is not prejudiced, and 
remand of the claim to the RO for additional consideration is 
not required.  In Dean v. Brown, 8 Vet. App. 449, 456 (1995), 
the Court held that, because the appellant failed to submit a 
well-grounded claim he was not entitled to receive an 
adjudication of his claim on the merits, therefore any 
Board's fair-process violations were not prejudicial to him.  
The same conclusion obtains as to any deficiencies in the 
Board's statement of reasons or bases, including 
consideration of the benefit-of-the-doubt rule.  See also, 
Edenfield v. Brown, 8 Vet. App. at 390-91; cf. Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (remand due to BVA's 
deficient reasons or bases statement under 38 U.S.C. § 
7104(d)(1) would impose unnecessary burden on BVA where 
"overwhelming evidence" supports BVA decision).  Therefore, 
the Board finds that the Board's addressing this issue on a 
de novo basis does not prejudice the appellant.

V.  Service connection

As noted above, the threshold question to be answered is 
whether the appellant has presented evidence of a well-
grounded claim; that is, one that is plausible.  If he has 
not presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

The veteran claims that he received treatment for a fever 
during service, which eventually led to the development of a 
cardiovascular disorder.  In regard to the first element of 
Caluza, evidence of a current disability, as noted above, the 
record includes an April 1998 VA outpatient record which 
shows that the veteran underwent cardiac catheterization 
which noted occlusion of the right coronary artery.  This 
satisfies the first element of Caluza.

Concerning the second requirement, that is, evidence of 
disease or injury in service, as noted above, the veteran 
underwent evaluation in November 1976 after being admitted to 
the hospital for a fever.  During this evaluation, 
myocarditis and rheumatic heart disease were considered. 

The veteran also submitted post service private cardiology 
records dated in January 1985.  The records show that the 
veteran elected to have extensive cardiac evaluation due to 
chest pains.  The veteran reported his medical history 
including then-current chest pains.  Significantly, however, 
the cardiologist indicated that the cardiac examination and 
diagnostic tests were benign.   

Regardless, "[w]here the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well-grounded claim 
requirement of Section 5107(a); where the determinative issue 
does not require medical expertise, lay testimony may suffice 
by itself." Godfrey v. Brown, 7 Vet. App. 398, 405 (1995).  
After reviewing the evidence, the Board observes that there 
is no competent (i.e., medical) evidence suggesting that the 
veteran's current cardiac disorder is related to service or 
otherwise had its origin during the veteran's period of 
active military service.  The only medical evidence of record 
fails to indicate that there is a nexus or relationship.

The veteran's lay statements are not competent medical 
evidence to establish that his present cardiac disorder is 
the same disability for which he was treated in service.  
Savage, 10 Vet. App. at 495-498.  Although heart disorders 
were considered during hospital evaluation in service and the 
veteran has reported chronicity of symptomatology, there is 
no competent evidence relating the present cardiac condition 
to that symptomatology.  Ibid.  

Also, a September 1997 VA examination report shows that the 
veteran in giving his medical history, reported that he was 
told during his 1976 inservice hospital evaluation that he 
had a heart disorder.  However, the physician was recording 
the veteran's statements and not providing a medical history.  
The veteran also reported at his June 1998 hearing that his 
current VA physician indicated to him that his heart disorder 
had its onset 15 years previously which would be within the 
timeframe of his military service.  However a review of the 
VA records does not show that this physician has reported 
such an opinion.  The VA medical records are silent as to the 
etiology of his heart disease.  This is considered medical 
hearsay and therefore, this cannot provide the necessary 
requirement of a nexus.  Moreover, the record does not 
support this.  See Reonal v. Brown, 5 Vet. App. 458, 460 
(1993); LeShore v. Brown, 8 Vet. App. 406, 409 (1995) ; 
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).  Without 
competent supporting medical evidence, the veteran's claim of 
entitlement to service connection for a cardiovascular 
disorder condition is not well grounded and must be denied on 
that basis.

VI.  Robinette

Considering both of the claims of service connection for 
cardiovascular disease and arthritis of the left hip, the 
Board is aware of no circumstances in this matter which would 
put VA on notice that relevant evidence may exist or could be 
obtained, which, if true, would make the claim for service 
connection "plausible."  See generally McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997).  

In this regard, it is noted that the veteran has reported 
that he has tried in vain over the years to obtain both 
private and VA records that would be helpful to his claim but 
has failed.  As noted above, the medical records did not 
contain an opinion linking either the current left hip 
disability or cardiovascular disorder to service.  

The veteran has also reported that he received treatment 
immediately subsequent to service by private physicians for 
both his heart and left hip disorders.  He indicated at his 
June 1998 hearing that the physician who treated him for his 
heart disability no longer resides in the United States and 
thus he is unable to obtain those records.  

He also indicated that he received a stress test at a VA 
facility in February 1998.  The veteran's representative 
indicated that the record was incomplete without a copy of 
the stress test.  The RO has obtained records from this 
facility that date as late as April 1998.  The April 1998 
records do note that the veteran has occlusion of the right 
coronary artery.  Neither the representative nor the veteran 
indicated how the results of the diagnostic test would add 
relevant information to the record, in that, the Board 
considered the final diagnostic findings after the stress 
test had been administered.  There is no indication that the 
report of the stress test would provide any conclusions that 
relate to the etiology of the veteran's cardiac disorder.  As 
the record does not suggest that the missing test report 
would provide a nexus between current disability and disease 
or injury during service, the Board does not need to obtain 
this report.  See Bell v. Derwinski, 2 Vet. App. 492 (1992) 
(VA records are deemed to be within the control of VA and 
should have been included in the record.)

Furthermore, at the June 1998 hearing, the veteran noted that 
the service medical records were incomplete regarding his 
cardiac treatment during service.  He stated that he tried to 
obtain these documents from the National Personnel Records 
Center in St. Louis, Missouri, without success.  A review of 
the record shows that the RO also attempted to obtain 
additional service records in October 1998 from the National 
Personnel Records Center.  The response was negative.  The 
Board realizes that the service medical records originally 
obtained by the RO during his 1982 claim for service 
connection for a heart disorder are not as detailed in 
regards to his November 1976 hospitalization.  However, it 
must be pointed out that the Board did review the more 
detailed original service medical records kept and submitted 
by the veteran.  The Board also takes into consideration that 
when service medical records are unavailable, the Board's 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule under 
38 U.S.C.A. § 5107(b) (West 1991) is heightened.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991). 

By this decision, the Board is informing the veteran that 
disability claims require medical evidence of a nexus between 
current disability and disease or injury during service to 
meet the requirements of a well-grounded claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  The Board has 
examined all the evidence of record with a view toward 
determining whether the veteran notified VA of the possible 
existence of information that would render his claims 
plausible.  However, the Board finds that no such information 
available.  See Beausoleil v. Brown, 8 Vet. App. 459, 464-65 
(1996); Robinette v. Brown, 8 Vet. App. 69, 80 (1995).

Finally, although the RO denied the veteran's claim of 
service connection for a cardiovascular disorder, on the 
merits, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the veteran, as his 
arguments concerning the merits of the claim included, at 
least by inference, the argument that sufficient evidence to 
establish a well-grounded claim is of record.  Further, the 
Court has held that "when an RO does not specifically address 
the question whether a claim is well grounded but rather, as 
here, proceeds to adjudication on the merits, there is no 
prejudice to the veteran solely from the omission of the 
well-grounded analysis."  Meyer v. Brown, 9 Vet. App. 425, 
432 (1996).  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 
7-10.



ORDER

The appeal regarding entitlement to service connection for 
diabetes mellitus is dismissed.  

Service connection for a left hip injury is denied.

Service connection for a cardiovascular disorder is denied.


REMAND

A February 1998 rating action denied a compensable rating for 
the postoperative residuals of a laceration of the right 
wrist.  The veteran noted his disagreement with the assigned 
disability evaluation at his June 1998 personal hearing.  In 
December 1998, the veteran was granted a 10 percent rating 
for the right wrist disability under Diagnostic Code 5223-
5215.  In the rating decision, the RO considered this 
increase as a full grant of benefits.  Under AB v. Brown, 
6 Vet. App. 35 (1993), where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal.  The Board notes that although 
Diagnostic Code 5215 provides a maximum rating of 10 percent, 
higher ratings are available under Diagnostic Code 5223.  

An SOC was not issued following the NOD.  The Court has held 
that, in such instances, the Board should remand, rather than 
refer, the issue to the RO for the issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, this case is REMANDED for the following actions:

The appellant and representative should 
be furnished an SOC regarding entitlement 
to an increased rating for the 
postoperative residuals of a laceration 
of the right wrist and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 


